Title: Instructions to Colonel Benedict Arnold, 14 September 1775
From: Washington, George
To: Arnold, Benedict

 

[Cambridge, 14 September 1775]

By his Excellency George Washington Esqr. Commander in Chief of the Army of the United Colonies of North America.

1. You are immediately on their March from Cambridge to take the Command of the Detachment from the Continental Army against Quebeck, & use all possible Expedition as the Winter Season is now Advancing, and the Success of this Enterprize (under God) depends wholly upon the Spirit with which it is pushed, & the favourable Disposition of the Canadians & Indians.
2. When you come to Newbury Port you are to make all possible Inquiry what Men of War or Cruizers there may be on the Coast to which this Detachment may be exposed on their Voyage to Kennebeck River—and if you shall find that there is Danger of being intercepted you are not to proceed by Water, but by Land, taking Care on the one Hand not to be diverted by light, & vague Reports, & on the other not to expose the Troops rashly to a Danger which by many judicious Persons has been deemed very considerable.
3. You are by every Means in your Power to Endeavour to discover the real Sentiments of the Canadians towards our Cause & particularly to this Expedition: Ever bearing in Mind that if they are averse to it, & will not Co-operate or at least willingly acquiesce it must fail of Success—In this Case you are by no means to prosecute the Attempt, the Expence of the Expedition & the Disappointment are not to be put in Competition with the dangerous Consequences which may ensue from irritating them against us, and detaching them from that Neutrality which they have adopted.
4. In order to cherish those favourable Sentiments to the America⟨n⟩ cause that they have manifested you are as soon as you arrive in their Country to disperse a Number of the Addresses you will have with you, particularly in those Parts where your Rout shall lay, and observe the strictest Discipline & good Order, by no Means suffering any Inhabitant to be abused or in any Manner injured either in his Person or Property—punishing with examplary Severity every Person who shall trangress & making ample Compensation to the Party injured.

5. You are to endeavour on the other Hand to conciliate the Affections of those People & such Indians as you may meet with by every Means in your Power—convincing them that we Come at the Request of many of their Principal People, not as Robbers or to make War upon them but as the Friends & Supporters of their Liberties as well as ours: And to give Efficacy to these Sentiments you must carefully inculcate upon the Officers & Soldiers under your Command that not only the Good of their Country & their Honour, but their Safety depends upon the Treatment of this People.
6. Check every Idea; & crush in its earliest Stage every Attempt to plunder even those who are known to be Enemies to our Cause, it will create dreadful Apprehensions in our Friends, and when it is once begun none can tell where it will Stop, I therefore again most expressly order that it be discouraged & punished in every Instance without Distinction.
7. Whatever King’s Stores you shall be so fortunate as to possess yourself of, are to be secured for the Continental Use agreeable to the Rules and Regulations of War published by the Honourable Congress. The Officers and Men may be assur’d that any extraordinary Services performed by them will be Suitably rewarded.
8. Spare neither Pains or Expence to gain all possible Intelligence on your March, to prevent Surprizes & Accidents of every kind—& endeavour if possible to Correspond with General Schuyler so that you may act in Concert with him. This I think may be done by Means of the St Francois Indians.
9. In Case of an Union with General Schuyler, or if he should be in Canada upon your Arrival there, you are by no means to consider yourself as upon a Seperate & independant Command but are to put yourself under him & follow his Directions. Upon this Occasion & all others I recommend most earnestly to avoid all Contention about Rank—In such a Cause every Post is honourable in which a Man can serve his Country.
10. If Lord Chatham’s Son should be in Canada, & in any Way fall in your Power you are enjoined to treat him with all possible Deference and Respect. You cannot err in paying too much Honour to the Son of so illustrious a Character & so true a Friend to America. Any other Prisoners who may fall into your Hands you will treat with as much Humanity & Kindness as

may be consistent with your own Safety & the publick Interest. Be very particular in restraining not only your own Troops but the Indians from all Acts of Cruelty & Insult which will disgrace the American Arms—& irritate our Fellow Subjects against us.
11. You will be particularly careful to pay the full Value for all Provisions or other Accommodations which the Canadians may provide for you on your March. By no Means press them or any of their Cattle into your Service, but amply Compensate those who voluntarily assist you. For this Purpose you are provided with a Sum of Money in Specie, which you will use with much Frugality & Oeconomy as your Necessities & good Policy will admit—keeping as exact an Account as possible of your Disbursements.
12. You are by every Opportunity to inform me of your Progress, your Prospects & Intelligence—& upon any important Occurrence to dispatch an Express.
13. As the Season is now far Advanced you are to make all possible Dispatch—but if unforeseen Difficulties should arise or if the Weather should become so severe as to render it hazardous to proceed in your own Judgment & that of your principal Officers (whom you are to Consult)—In that Case you are to return: giving me as early Notice as possible that I may give you such Assistance as may be necessary.
14. As the Contempt of the Religion of a Country by ridiculing any of its Ceremonies or affronting its Ministers or Votaries has ever been deeply resented—You are to be particularly careful to restrain every Officer & Soldier from such Imprudence & Folly & to punish every Instance of it—On the other Hand as far as lays in your Power you are to protect & support the free Exercise of the Religion of the Country & the undisturbed Enjoyment of the Rights of Conscience in religious Matters with your utmost Influence & Authority—Given under my Hand, at Head Quarters Cambridge, this 14th Day of September, One Thousand Seven hundred & Seventy five.


G. W.

